DETAILED ACTION

	This action is responsive to amendments filed 11/03/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the controller accounts for zero drift of the first sensor when adjusting the aim of the headlamp, in view of all other limitations present in the claims.
Lu teaches a vehicle headlamp beam that changes field of view, but is silent as to zero drift adjustment.
Clark teaches a pressure and temperature detector based on a zero drift of the material, but does not teach adjustment of the headlamp of a vehicle.
Kuehnle teaches a sensor for determining the angle of a person with the respect to a road, but does not teach adjustment of a headlamp for zero drift.
Haest teaches a headlight for a two wheeled vehicle which can tilt the rotational axis of the headlamp based on a sensor’s input.  Haest does not teach that this is done for the zero drift of the sensor.

Baino teaches a headlamp module that determines the drift of an incoming bank, and corresponding to this drift, changes the field of view of the headlamp.  Baino does not teach that specifically the headlamp is aimed, or that it is done to accommodate for zero drift, merely the drift of a bank.
Claim 16 is allowed for the same reasons as discussed above.  Claims 2-4, 6-15 and 17-24 depend upon claims 1 and 16, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876